Notice of Pre-AIA  or AIA  Status
		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
1.		Applicant’s amendments dated 6/1/2022 are considered and entered into record. Claims 4, 6, and 10 are amended. Claims 1-21 are pending in the instant application. 

	
Election without traverse
2.		Applicant’s election without traverse of Group B (Antibody): a GCGR antagonist having an HCVR of SEQ ID NO: 86 and an LCVR of SEQ ID NO: 88, and the CDR sequences therein; and species election: a) Claim 4(i) as the “causes of congenital hyperammonemia” species; and b) sodium phenylbutyrate as “molecules for concomitant administration” species, in the reply filed on 1 June 2022, is acknowledged. 
3.		Applicant’s reference to the interview dated 5/27/2022 is acknowledged. Applicant’s proposal of including both sodium phenylbutyrate and glycerol phenylbutyrate as elected species for “molecule for concomitant administration” is considered and accepted. An Interview Summary is submitted for record with this Office Action.
4.		Upon further consideration, the following group and species are rejoined for examination.
a) Causes of congenital hyperammonemia: “glutamine synthetase deficiency” is rejoined with the elected species of claim 4(i).
b) Molecule for concomitant administration: “Glycerol phenylbutyrate”, “antibiotic”, “lactulose”, “sodium benzoate” and a “second GCG inhibitor” are rejoined with the elected species “sodium phenylbutyrate”.
c) Group D (peptide inhibitor) of GCG inhibitor or GCGR antagonist is rejoined with the elected Group B (antibody).
5.		In view of the withdrawal of the restriction requirement with respect to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.		The requirement is still deemed proper and is therefore made FINAL.
7.		Claims 1-21, drawn to a method of treating a disease or condition, are being considered for examination in the instant application.


Claim Objection	
8.		Claim 8 is objected to because of the following informalities:
	Claim 8 recites “The method of any one of claim 1”, which is confusing, as there is only one claim 1. The claim is objected as it was previously amended to recite “The method of claim 1”, and the limitation “any one of claims 1-7” was cancelled (see amendment dated 2/21/2020). Since the current claim 8 status is “previously amended”, technically there should be no current amendment, and the claim should begin with “The method of claim 1”.  Appropriate correction is required.
Considering this as a typographical error, for current examination claim 8 will be considered as having the limitations based upon the last amendment.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.		Claim 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.		Claim 14 is rejected as being indefinite because there is no step that relates back to the preamble of the claims. It is not apprehensible as to how a single step of administering a therapeutically effective amount of GCG signaling pathway antagonist will reduce the amount or dosage of sodium phenylbutyrate or sodium benzoate required for treating the subject. Further limiting claim 14, dependent claim 15 recites that the glucagon antagonist is concomitantly administered with sodium phenylbutyrate and/or sodium benzoate. Nonetheless, claim 15 still fails to add clarity in understanding as to how this would reduce the amount or dosage of sodium phenylbutyrate or sodium benzoate required for treating a subject with hyperammonemia. The specification does not provide any teaching more than merely stating the claimed limitation (see for example, para 0001, 0056, 0093). The claims fail to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification is required. 
For prior art purposes, claim 14 will be searched on the basis of the active method step therein.
13.		Claims 15, 16 and 17 are rejected as depending from an indefinite base claim.
	 

Claim Rejections - 35 USC § 102
14.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.		Claims 1, 5-6, 14 and 16-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Trevisani et al (Am J Gastroenterol 83: 646-51, 1988), as evidenced by Janecka et al (Pept Res 58: 91-107, 2001) (Abstract only).
16.		The claims are directed to a method for treating a condition or disease associated in part by hyperammonemia or at least a symptom of the disease, comprising administering a therapeutically effective amount of a composition comprising glucagon signaling pathway antagonist, such that serum ammonia levels are decreased, or the condition is mediated or a symptom of the disease is reduced in severity (claim 1); wherein: the glucagon signaling pathway antagonist is a glucagon (GCG) inhibitor or a glucagon receptor (GCGR) antagonist (claim 5). Claim 14 recites a method of reducing the amount or dosage sodium phenylbutyrate or sodium benzoate necessary for treating a subject with hyperammonemia comprising administering a therapeutically effective amount of a composition comprising GCG signaling pathway antagonist, which is a GCG inhibitor or a GCGR antagonist (claim 16). Claim 18 recites a method for treating a condition or disease associated in part by hyperammonemia or at least a symptom of the disease or lowering blood ammonia levels, comprising administering a therapeutically effective amount of a composition comprising glucagon signaling pathway antagonist, such that serum ammonia levels are decreased, or the condition is mediated or a symptom of the disease is reduced in severity. Claims 6, 17 and 19 recite that the GCG inhibitor or GCGR antagonist is a peptide inhibitor or an isolated antibody comprising the CDRs of the heavy chain variable region (HCVR) consisting of SEQ ID NO: 86, and the CDRs of the light chain variable region (LCVR) consisting of SEQ ID NO: 88. 
17.		Trevisani et al teach treating patients having hyperammonemia in cirrhosis (condition associated with hyperammonemia). The reference teaches that administration of somatostatin in the patients reduces glucagon and ammonia, inherently indicating that the amount of somatostatin is therapeutically effective (Abstract; Fig. 2). It is known that somatostatin is a peptide inhibitor that inhibits glucagon secretion, therefore is a GCG inhibitor as evidenced by Janecka et al (abstract) (instant claims 1, 5-6, 14, 16-19). The reference therefore, anticipates the invention.

Claim Rejection - 35 USC § 103
18.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19.		Claims 1, 5-8, 14 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Kabadi et al, (Gastroenterol 88: 750-756, 1985) (listed in IDS), as evidenced by Janecka et al (Pept Res 58: 91-107, 2001) (Abstract only).
20.		The claims also recite that the composition is administered in combination with at least one additional therapeutic or supplement (claim 7); and the GCG inhibitor or GCGR antagonist is concomitantly administered with agents as listed in claim 8 (sodium phenylbutyrate, glycerol phenylbutyrate, sodium benzoate, antibiotic, lactulose).
21.		Kabadi et al teach that increased plasma or serum ammonia (hyperammonemia), results from increased glucagon or a protein meal in patients with decompensated cirrhosis and advanced liver dysfunction, wherein hyperammonemia is a metabolic disorder in these patients (condition associated with hyperammonemia). The reference teaches that the increased plasma ammonia is because of lack of conversion of the enteric ammonia to urea by the diseased liver, and/or direct entry into systemic circulation (page 750, cols 1, 2; page 754, col 1, para 2) The reference also teaches that since hyperammonemia in hepatic cirrhosis results from increased plasma glucagon, decreasing glucagon levels with agents like administering somatostatin may be an effective therapeutic measure for treating hepatic encephalopathy (and hyperammonemia), in combination with other agents like lactulose or antibiotic (page 755, last para) (instant claims 1, 5-8, 14, 16-19). As stated above, somatostatin is a peptide inhibitor that inhibits glucagon secretion, therefore is a GCG inhibitor as also evidenced by Janecka et al (abstract). 
22.		Kabadi et al do not explicitly teach administering a GCG inhibitor for treating hyperammonemia in the subject. However, the reference clearly suggests treating hyperammonemia “attributed to elevated plasma glucagon” in patients with liver dysfunction or cirrhosis with a GCG inhibitor like somatostatin.   
23.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to treat hyperammonemia by administering a therapeutically effective amount of a GCG inhibitor in view of the teachings of Kabadi et al. The person of ordinary skill would have been motivated to administer a GCG inhibitor for treating hyperammonemia in cirrhosis patients, as both glucagon and ammonia are escalated in such patients, because plasma ammonia is “significantly correlated” with glucagon, and since the elevated ammonia levels “may be attributed to elevated plasma glucagon” in these patients (Discussion, para 1; page 755, concluding para). The person of ordinary skill would have expected reasonable success because hyperammonemia is associated with a lot of conditions especially liver dysfunction and failure, and treatment strategies were known and being further investigated, at the time of filing of the instant invention.
24.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

25.		Claims 1-14 and 16-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Kabadi et al (1985) or Trevisani et al (1988), in view of Haberle J (Arc Biochem Biophys 536: 101-108, 2013) (listed in IDS).
26.		Claim 2 recites that the hyperammonemia is acquired, or congenital (claim 3) caused by a defect in the urea cycle enzymes or any other causes as listed in claim 4. Claim 9 recites a method of treating a subject with a urea cycle disorder having elevated ammonia levels, comprising administering the subject a composition comprising a GCG signaling pathway antagonist; wherein: the subject suffers from the urea cycle enzyme defects as listed in claim 10, wherein the composition is administered in combination with at least one additional therapeutic or supplement (claim 12); and the GCG inhibitor or GCGR antagonist is concomitantly administered with agents as listed in claim 13 (sodium phenylbutyrate, glycerol phenylbutyrate, sodium benzoate, antibiotic, lactulose); and the GCG inhibitor or GCGR antagonist is a peptide inhibitor or an isolated antibody comprising the CDRs of the heavy chain variable region (HCVR) consisting of SEQ ID NO: 86, and the CDRs of the light chain variable region (LCVR) consisting of SEQ ID NO: 88 (claim 11). Claim 20 recites a method of reducing mortality, excessive weight loss, and/or lowering blood glucose in a subject with a urea cycle disorder comprising administering a therapeutically effective amount of a composition comprising GCG signaling pathway antagonist, wherein the subject is on a high protein diet (claim 21). 
27.		The teachings of Kabadi et al or Trevisani et al are set forth above. 
28.		Even though Kabadi et al do not teach that the subject has urea cycle disorders, the reference states that increased plasma ammonia is because of lack of conversion of the enteric ammonia to urea by the diseased liver in cirrhotic subjects, thereby suggesting that urea cycle disorders exist in cirrhotic patients with hyperammonemia. The teachings of Kabadi et al would render instant claims 11-13 as obvious for the same reasons stated in the previous rejection (see para 21-23).
29.		Haberle teaches that hyperammonemia can be primary or secondary, the former caused by a direct defect in any of the urea cycle enzymes or transporters, while the latter resulting from inhibition of the urea cycle function by toxic metabolites or substrate deficiency (Abstract), indicating that hyperammonemia follows urea cycle disorder in liver dysfunction or failure. The reference teaches that hyperammonemia can result from acquired or inherited (congenital) disorders (Introduction, para 1), such as inherited or acquired defects or deficiency in glutamine synthetase (page 106, col 2, para 5). The reference also teaches that classical urea cycle defects or UCDs are inherited and are manifested by enzyme deficiencies of N-acetylglutamate sythetase (NAGS), carbamyl phosphate synthetase (CPSI), ornithine transcarbamylase (OTC), argininosuccinic acid synthetase (ASS), argininosuccinate lyase (ASL) and arginase (ARI) (page 103, col 1, para 1) (instant claims 2-4, 9-10, 20). The reference further teaches that the “entire urea cycle is only present in the liver” (page 102, col 1, para 3), evincing that liver disease will affect the urea cycle function. As evident from instant specification, it is known that without treatment, urea cycle disorders and hyperammonemia result in death (mortality) (para 0005, 0077), therefore, reduction in ammonia using glucagon inhibitor treatment, will inherently reduce mortality (instant claim 21).
30.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the treatment of hyperammonemia associated with cirrhotic liver disease by administering a therapeutically effective amount of a GCG inhibitor in view of the teachings of Kabadi et al/Trevisani et al, by treating a subject with urea cycle disorders in view of the teachings of Haberle J. The person of ordinary skill would have been motivated to administer a GCG inhibitor for treating hyperammonemia in cirrhosis patients with urea cycle defect, as the entire urea cycle is only present in the liver, wherein the associated enzymes are responsible for detoxifying systemic ammonia, the deficiency or dysfunction of which causes hyperammonemia, a characteristic of acute and chronic liver disease (Haberle). The person of ordinary skill would have expected reasonable success because hyperammonemia is associated with a lot of conditions especially liver dysfunction and failure, and treatment strategies were known and being further investigated, at the time of filing of the instant invention.
31.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

32.		Claims 1-14 and 16-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Kabadi et al or Trevisani et al (1988) (1985), in view of Haberle J (2013), and further in view of Harp et al USP 8771696, 7/8/2014 (all listed in IDS).
33.		The teachings of Kabadi et al/Trevisani et al and Haberle are set forth above. 
34.		Kabadi et al/Trevisani et al or Haberle do not teach a GCG inhibitor which is an antibody with the elected HCVR and LCVR.
35.		Harp et al teach treating glucagon related metabolic disorders and lowering blood glucose levels, wherein the metabolic disorders include metabolic syndrome with GCGR antibodies (Abstract; para 0145). Harp et al teach also teach that conditions associated with hyperglycemia (or increased blood glucose) exhibit elevated glucagon levels which results in increased blood glucose, and a GCGR antagonist reduces blood glucose, thereby morbidity and mortality (col 31, lines 18-34). The reference teaches treating patients by administering the antibody comprising CDRs of a HCVR and LCVR consisting SEQ ID NO: 86 and SEQ ID NO: 88 respectively, which are 100% identical to instant SEQ ID NOs: 86 and 88 (see Appendix 1, 2; also see Appendix 3, 4 showing the fused sequences with identical CDRs) (claims 1, 3, 4-9; col 4, lines 10-42) (instant claims 6, 11, 17, 19). Harp et al teach that the anti-GCGR antibody is H4H1327P (col 42, lines 26-28, 30; Table 1), which is the same antibody taught in the instant specification having the claimed HCVR and LCVR (pages 22-23, Table 1). 
36.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the treatment of hyperammonemia with urea cycle disorder by administering a therapeutically effective amount of a GCG inhibitor which is a peptide inhibitor view of the combined teachings of Kabadi et al, Trevisani et al and Haberle by treating a subject with a GCG inhibitor antibody as taught by Harp et al. The person of ordinary skill would have been motivated to administer an antibody as the GCG inhibitor for treating hyperammonemia, because both somatostatin and the clamed antibody inhibit glucagon, hence share the same mechanism of action. Because of functional similarity between somatostatin and the claimed GCGR antibody, it would be obvious to one of ordinary skill in the art to have a simple substitution of equivalent elements, i.e. the substitution of somatostatin for antibody H4H1327P with predictable results (MPEP 2143 (B)). The person of ordinary skill would have expected reasonable success because hyperammonemia is associated with a lot of conditions especially liver dysfunction and failure, and treatment strategies were known and being further investigated, at the time of filing of the instant invention.
37.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

38.		Claims 1-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Kabadi et al (1985) or Trevisani et al, in view of Haberle J (2013), and further in view of Scharschmidt et al WO 2013/048558, 4/4/2013 (listed in IDS), as evidenced by <Glycerol phenylbutyrate | C33H38O6 | ChemSpider> downloaded on 10/11/22, pages 1-2.
39.		Claim 15 recites that the antagonist is administered concomitantly with sodium phenylbutyrate and/or sodium benzoate. 
40.		The teachings of Kabadi et al/Trevisani et al and Haberle are set forth above. 
41.		Kabadi et al/Trevisani et al or Haberle do not teach concomitant administration with sodium phenylbutyrate and/or sodium benzoate.
42.		Scharschmidt et al teach methods of treating nitrogen retention disorders like urea cycle disorders and hepatic encephalopathy caused by hyperammonemia in cirrhosis, and methods to adjust the dose of nitrogen scavenging drug (Abstract; para 0002, 0004), wherein the drugs reduce excess ammonia (para 0003). The reference teaches treating subjects having uncontrolled ammonia (hyperammonemia) by using sodium phenylbutyrate or sodium benzoate (para 0005). The reference also teaches that combinations comprising two or more of sodium phenylbutyrate, sodium benzoate and glyceryl tri-[4-phenylbutyrate] (HPN-100) can be used for treating hyperammonemia (para 0010) (instant claim 15). It is known that that glyceryl tri-[4-phenylbutyrate] is a synonym of the claimed glycerol phenylbutyrate as evidenced in <Glycerol phenylbutyrate | C33H38O6 | ChemSpider> downloaded on 10/11/22, pages 1-2 (page 2, highlighted). Scharschmidt et al teach that dosage of the nitrogen scavenging drug is adjusted to optimize therapeutic efficacy so that the desired ammonia level is attained (para 0023, 0024). 
43.		Kabadi et al/Trevisani et al, Haberle or Scharschmidt et al do not teach a method of reducing the amount or dosage of sodium phenylbutyrate or sodium benzoate for treating hyperammonemia. Scharschmidt et al however, teach that the dosage of the nitrogen scavenging drug is adjusted to optimize therapeutic efficacy so that the desired ammonia level is attained (para 0023, 0024). Please note that the preamble recitation in claim 14 indicates that it is a method of “reducing the amount…….hyperammonemia”, however, this is an intended use of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps.  Upon performing the only step of administering a therapeutically effective amount of GCG signaling pathway antagonist to a subject with hyperammonemia, one will necessarily have attained a reduced dosage or amount of sodium phenylbutyrate or sodium benzoate necessary to treat hyperammonemia. 
44.		Neither Kabadi et al/Trevisani et al, and Haberle NOR Scharschmidt et al teach administration of somatostatin (GCG inhibitor) and sodium phenylbutyrate and/or sodium benzoate for treating hyperammonemia. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references and to have administration of both somatostatin and sodium phenylbutyrate and/or sodium benzoate for treating hyperammonemia. Each of these therapeutics had been taught by the prior art to be useful agents for the treating hyperammonemia. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant method claims, given the teaching of the prior art of using somatostatin and sodium phenylbutyrate and/or sodium benzoate individually for treating hyperammonemia, it would have been obvious to use both somatostatin and sodium phenylbutyrate and/or sodium benzoate for the same purpose, because the idea of doing so would have logically followed from there having been individually taught in the prior art to be useful for the same purpose.  
45.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	
Double Patenting

Non-Statutory-Provisional
46.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
47.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
48.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

49.		Claims 1, 5-6, 14, 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3
of US patent 10,995,146, in view of Kabadi et al (1985). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a method for lowering blood glucose and other conditions by administering an antibody having HCVR of SEQ ID NO: 86 and LCVR of SEQ ID NO: 88 and CDRs therein (see Appendix 5-8).
The only difference between the 2 sets of claims is as follows: 
	Instant claims recite treating conditions associated with hyperammonemia, while the ‘146 claims recite treating a patient with severe insulin resistance. However, the ‘146 specification teaches that genetic and acquired severe insulin resistance are associated with hyperinsulinemia and hyperglycemia, along with high plasma glucagon levels (col 11, lines 60, 61; col 13, lines 39-40). The same conditions are associated with hyperammonemia as taught by Kabadi et al set forth above (see para 21-23 of this office action). Instant claims are therefore, obvious over ‘146 patent claims.
50.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,995,146.

51.		Claims 1, 5-7, 14, 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9, 17
of US patent 8,771,696, in view of Kabadi et al (1985). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a method comprising administration a glucagon (GCG) signaling pathway antagonist or GCG inhibitor or GCGR (GCG receptor) antagonist for treating hyperglycemia (or hyperammonemia) caused by parenteral nutrition, glucocorticoid therapy etc., wherein the GCGR antagonist is an antibody blocking GCG receptor binding, which has HCVR/LCVR sequence pair of SEQ ID NOs: 86/88, and CDRs therein (see Appendix 1-4), and that the GCGR antagonist can be administered in combination with another therapeutic agent.
The only differences between the 2 sets of claims are as follows: 
i) Instant claims recite treating conditions associated with hyperammonemia, while the ‘696 patent claims do not recite hyperammonemia, and are directed to treating hyperglycemia. However, instant claim 20 recites that the subject is treated for lowering blood glucose, and that hyperammonemia is caused by parenteral nutrition or glucocorticoid therapy, indicating that hyperglycemia and hyperammonemia are associated conditions and can be treated using a GCG inhibitor. Additionally, as stated above, Kabadi et al teach that high glucose, glucagon and ammonia levels are also present in hyperammonemia (see para 21-23 of this office action). 
ii) Claim 17 of the ‘196 patent recites administration of insulin as a second therapeutic agent, while instant claim 7 does not recite a specific therapeutic agent, therefore, is directed to at least one from a genus of therapeutic agents which can be administered in combination with the claimed GCGR antibody.
Instant claims are therefore, obvious over ‘696 patent claims.
52.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 8,771,696.


53.		Claims 1, 5-7, 14, 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14
of US patent 8,545,847, in view of Kabadi et al (1985). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a glucagon (GCG) signaling pathway antagonist or GCG inhibitor or GCGR (GCG receptor) antagonist for treating conditions associated with hyperglycemia caused by hyperinsulinemia, etc., wherein the GCGR antagonist is an antibody blocking GCG receptor binding, which has HCVR/LCVR sequence pair of SEQ ID NOs: 86/88, with CDRs that are identical to instant claims;  treatment methods using the same (see Appendix 9-12); and wherein the GCGR antibody composition is administered in combination with a second therapeutic agent like a second GCGR antagonist.
The only difference between the 2 sets of claims is as follows: 
Instant claims recite treating conditions associated with hyperammonemia, while the ‘847 claims do not recite hyperammonemia, and are directed to lowering blood glucose in associated conditions or diseases like hyperglycemia, hyperinsulinemia, etc. However, instant claim 20 recites that the subject is treated for lowering blood glucose, and that hyperammonemia is associated with hyperinsulinemia. This would be obvious in view of Kabadi et al teaching that high glucose, glucagon and ammonia levels are also present in hyperammonemia (see para 21-23 of this office action).
54.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 8,545,847.

55.		Claims 1, 5-7, 14, 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 16, 18, 20 and 21 of US patent 10,233,250, in view of Kabadi et al (1985). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a glucagon (GCG) signaling pathway antagonist or GCG inhibitor or GCGR (GCG receptor) antagonist for treating conditions associated with hyperglycemia, hyperinsulinemia, etc., wherein the GCGR antagonist is an antibody blocking GCG receptor binding, which has HCVR/LCVR sequence pair of SEQ ID NOs: 86/88, with CDRs that are identical to instant claims;  treatment methods using the same (see Appendix 13-16), and wherein the antibody can be administered with a second therapeutic like another GCGR antagonist..
The only difference between the 2 sets of claims is as follows: 
Instant claims recite treating conditions associated with hyperammonemia, while the ‘250 claims do not recite hyperammonemia, and are directed to lowering blood glucose in associated conditions or diseases like hyperglycemia, hyperinsulinemia, etc. However, instant claim 20 recites that the subject is treated for lowering blood glucose, and that hyperammonemia is associated with hyperinsulinemia. This would also be obvious in view of Kabadi et al teaching that high glucose, glucagon and ammonia levels are present in hyperammonemia (see para 21-23 of this office action).                                                                                              
56.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,233,250.

57.		Claims 1, 5-7, 14, 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9,358,287, in view of Kabadi et al (1985). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a method comprising administering glucagon (GCG) signaling pathway antagonist or GCG inhibitor or GCGR (GCG receptor) antagonist for lowering blood glucose, wherein the GCGR antagonist is an antibody blocking GCG receptor binding, which has HCVR/LCVR sequence pair of SEQ ID NOs: 86/88, with CDRs that are identical to instant claims (see Appendix 17-20), and wherein the antibody can be administered with a second therapeutic agent or supplement.
The only differences between the 2 sets of claims are as follows: 
i) Instant claims recite treating conditions associated with hyperammonemia, while the ‘287 claims do not recite hyperammonemia, and are directed to lowering blood glucose in associated conditions or diseases like hyperglycemia. However, instant claim 20 recites that the subject is treated for lowering blood glucose, and that hyperammonemia is associated with hyperinsulinemia. This would also be obvious in view of Kabadi et al teaching that high glucose, glucagon and ammonia levels are also present in hyperammonemia (see para 21-23                       of this office action).
ii) Claim 1 of the ‘287 patent recites concomitant administration with insulin, while instant claim 7 does not recite a specific therapeutic agent. Claim 7 is therefore, directed to a genus of therapeutic agents, at least one of which can be administered in combination with the claimed GCGR antibody.
58.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,358,287.

Conclusion

59.         	No claims are allowed.
14.		The prior art considered pertinent to applicant's disclosure is as follows:

		Hyperammonemia Wikipedia, downloaded < Hyperammonemia - Wikipedia>, on 
		10/10/2022, pages 1-4		
(Reference teaches that hyperammonemia is a metabolic disease, which is acquired or congenital (page 2, “Acquired vs. congenital; page 1, para 1)).
		
		Brochart et al, FR 2959129 A1, pages 1-2, 10/28/2011
	(Reference teaches the use of sodium 4-phenylbuturate for treating urea cycle disorders associated with congenital and/or acquired hyperammonemia (Abstract, Use)).

	Matoori et al (Adv Drug Del Rev 90: 55-68, 2015)
	(Review teaching different pharmacological treatments of hyperammonemia and urea cycle disorders)
			
60.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
61.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
62.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
11 October 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699